Citation Nr: 0841033	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left leg injury.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in June 2008.  A transcript of the 
hearing has been associated with the record.


FINDINGS OF FACT

1.  There is no current diagnosis of a respiratory disability 
that is related to service.

2.  In a May 2003 rating decision, the RO denied entitlement 
to service connection for PTSD, a left leg condition, and 
rashes; the veteran was advised of his appellate rights but 
did not appeal this decision.

3.  Regarding the claim of entitlement to service connection 
for PTSD, the evidence received since the May 2003 rating 
decision is not cumulative or redundant of evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.

4.  PTSD was incurred in service.

5.  Regarding the claims of entitlement to service connection 
for a left leg condition and skin rash, the evidence received 
since the May 2003 rating decision is  cumulative or 
redundant of evidence previously of record, and does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for a left leg 
condition and skin rash.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The May 2003 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left leg 
disability and skin rash.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2005 advised the veteran that VA 
would make reasonable efforts to assist him in obtaining 
evidence supportive of his claims.  With respect to direct 
service connection, the letter discussed the types of 
evidence that would be helpful in deciding his claim.  The 
letter also explained that the claims for PTSD, rash, and 
left leg disability had been previously denied and discussed 
the reasons for the denial.  It told the veteran that new and 
material evidence was required to reopen those claims, and 
explained that such evidence should relate to the basis for 
the previous denial.  The evidence of record was discussed 
and the veteran was told how VA would assist him in obtaining 
pertinent evidence.

A January 2007 letter advised the veteran of the status of 
his claim.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
informed of the type of evidence necessary to establish an 
effective date for the award of service connection or the 
evaluation of this disability.  However, despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that service connection for a respiratory disability is 
not established and that the claims for rash and left leg 
disability are to reopened, the issue of determining the 
elements discussed above are moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, with respect 
to the issue of service connection for PTSD, the Board has 
determined that service connection is warranted, and any 
defect in notice may be cured on return of this issue to the 
RO for issuance of a rating decision granting service 
connection for this disability.

With respect to VA's duty to assist, the Board notes that 
available treatment records have been obtained and associated 
with the record.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that additional VA 
treatment records were associated with the veteran's claims 
file in June 2008.  However, this evidence is not pertinent 
to the appeal currently at issue inasmuch as it does not 
contain any meaningful information that bears on the 
questions presented in this appeal.   Accordingly, there is 
no need to return the case to the RO for preparation of 
another supplemental statement of the case.  See 38 C.F.R. § 
19.31 (2008).

	Service Connection for Respiratory Disability

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
respiratory system.  On discharge examination in October 
1968, the veteran denied asthma, shortness of breath, and 
chronic cough.  Clinical examination revealed normal lungs 
and chest.

VA medical records are also negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
respiratory system.  A VA general medical examination 
conducted in April 2003 revealed a normal respiratory system.  

At his June 2008 hearing, the veteran testified that he did 
not take medication for respiratory problems, but that Paxil 
helped.  He noted that his breathing problems were brought on 
by high anxiety.  

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board observes that there is no indication of 
a respiratory disability in service, and no current diagnosis 
of this claimed condition.  While the veteran has reported 
that he has difficulty breathing when he is anxious, clinical 
examination was negative, and the evidence contains no 
current diagnosis.  Rather, it appears that the claimed 
breathing problems are related to the veteran's psychiatric 
disorder.

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current clinical findings demonstrating a 
respiratory disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Similarly, the Federal Circuit has noted that in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, the 
Board is presented with no underlying clinical pathology to 
account for the veteran's complaints.  

The Board fully accepts that a layman is competent to report 
that he has experienced breathing difficulty.  However, the 
April 2003 examination specifically established that the 
veteran's respiratory system was normal, and subsequent 
records are negative for any diagnosis of a respiratory 
disability.  To the extent that a layman is competent to 
report symptomatology, the examination conducted in 2003 is 
far more probative as to the existence of any respiratory 
disability.

The preponderance of the evidence is against the veteran's 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for a respiratory disability 
must be denied.

	
        New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

		PTSD

The veteran's claim of entitlement to service connection for 
PTSD was denied in May 2003.  The RO determined that PTSD was 
not incurred in service.  

At the time of the May 2003 rating decision, the record 
included the April 2003 report of a  VA psychological 
examination that includes a diagnosis of PTSD.  

The evidence received since the May 2003 rating decision 
includes statements indicating the veteran's alleged 
stressors, which include his report of mortar and rocket 
attacks.  Also added to the record since the May 2003 rating 
decision is the veteran's personal testimony regarding his 
experiences in Vietnam to include receiving mortar and rocket 
attacks, and the crash of a plane from his company.  VA 
treatment reports have also been added to the record, and 
they show that the veteran sought treatment for a reported 
nerve problem as early as November 1976.  Finally, a report 
from the U. S. Army & Joint Services Records Research Center 
(JSRRC) dated in August 2007 indicates that a plane from the 
veteran's Aviation Company crashed in January 1968.  The 
veteran's claim for PTSD was denied because it was not 
incurred in service.  Based upon the reasons for the prior 
denial, the evidence showing traumatic events in service is 
new and material.  Specifically, the evidence cures one of 
the evidentiary defects that had previously existed.  
Therefore, the claim of entitlement to service connection for 
PTSD is reopened.  

 Moreover, the Board has determined that service connection 
is warranted for PTSD.  In this regard, the Board notes that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

With respect to the veteran's alleged stressors, the Board 
notes that the veteran served as a wireman with the 74th 
Reconnaissance Airplane Company at Phu Loi, north of Saigon.  
He has reported attacks by Viet Cong with mortars and rocket 
shells.  The veteran was in Vietnam from March 1967 to March 
1968, and his service personnel records reflect that he was a 
participant in Vietnam Counter Offensive Phase II and Phase 
II.  The Board observes that this period was one of heavy 
fighting, and accepts that the veteran engaged in combat.  
Further, the Board finds that the veteran's report of his 
company receiving mortar and rocket attacks is consistent 
with the veteran's service.  

The Board also notes that the veteran has reported that he 
was aboard a plane that crashed and that he pulled the pilot 
to safety.  While the JSRRC has confirmed that a plane from 
the veteran's company went down, there is no indication that 
he was aboard or was injured in that incident.  Rather, JSRRC 
has reported that the pilot and his observer were found dead 
in the wreckage.  

In any event, the Board observes that a diagnosis of PTSD was 
rendered by a VA examiner in April 2003.  The examination 
report includes the veteran's reported stressor of rocket and 
mortar fire, which the Board has accepted as consistent with 
the veteran's service.  In summary, the record contains a 
diagnosis of PTSD related to rocket and mortar fire in 
Vietnam, and the Board has accepted the veteran's 
participation in combat.  As such, a grant of service 
connection is in order.

		Left Leg Disability 

The veteran's claim of entitlement to service connection for 
a left leg disability was denied by the RO in May 2003.  The 
RO determined that there was no clinical diagnosis of a left 
leg condition.

Of record at the time of the May 2003 rating decision were 
the veteran's service medical records which revealed no 
diagnosis, complaint, or abnormal finding pertaining to his 
left leg.  

The record also contained the report of a VA general medical 
examination conducted in April 2003.  At that time, the 
veteran denied that he had any problem referable to his left 
leg.  Clinical examination did not reveal any left leg 
condition.  Rather, the examiner stated that the veteran's 
left leg was normal.

The evidence added to the record since the May 2003 rating 
decision includes VA treatment records which do not reflect 
any diagnosis referable to the veteran's left leg.  

Also added to the record are the veteran's reports that he 
was injured both in boot camp and in a plane crash.  He 
testified in June 2008 that he was injured in a plane crash 
in Vietnam.  

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the veteran's claim has not been submitted.  The 
veteran's claim was denied in May 2003 because there was no 
diagnosis of a left leg disability.  The evidence added to 
the record since the May 2003 rating decision does not 
include any competent evidence showing a current left leg 
disability.  In sum, none of the evidence added to the record 
since the May 2003 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a left leg disability.  The veteran's 
assertions of a left leg injury in service had previously 
been voiced and were considered by the RO; the current 
assertions of an injury in service are therefore cumulative. 
None of the evidence added to the file since the May 2003 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for a left leg 
disability.  Accordingly, the claim is not reopened.

		Skin Rash

The veteran's claim of entitlement to service connection for 
rashes was denied in May 2003.  The RO indicated that the 
veteran's service medical records did not show any diagnosis 
or treatment for rashes in service.  It also noted that a 
skin condition was indicated at the veteran's May 2003 VA 
examination.  However, it determined that there was no nexus 
to service.  

Of record at the time of the May 2003 rating decision were 
the veteran's service medical records.  They are negative for 
any diagnosis, complaint, or abnormal finding pertaining to 
the veteran's skin.  On discharge examination in October 1968 
the veteran's skin was clinically normal, and he did not 
complain of any skin diseases.

A VA treatment record dated in September 1999 indicates the 
veteran's report of a rash.  Examination revealed tinea of 
the groin.  The assessment was chronic rash.

A May 2003 VA examination report was also of record.  
Therein, the examiner noted Majocchi versus psoriasis, and 
recommended a biopsy.

The evidence added to the record since the May 2003 rating 
decision includes the veteran's report of continued rashes, 
which he treats with ointments and creams.  

Careful review of the evidence pertaining to this claim has 
led the Board to conclude that new and material evidence 
sufficient to reopen the veteran's claim has not been 
submitted.  The veteran's claim was denied in May 2003 
because there was no evidence that the claimed skin rash was 
related to service.  The evidence added to the record since 
the May 2003 rating decision does not include any competent 
evidence showing a nexus between the current skin disability 
or disabilities and service.  In sum, none of the evidence 
added to the record since the May 2003 decision relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for skin rash.  The 
veteran's assertions of a relationship between this claimed 
disability and service had previously been voiced and were 
considered by the RO; the current assertions a relationship 
to service are therefore cumulative.  Similarly, medical 
evidence disclosing that the veteran continues to suffer from 
skin problems is not new and material.  In this regard the 
Board notes that evidence tending to confirm a previously 
established fact is cumulative.  Accordingly, none of the 
evidence added to the file since the May 2003 decision is new 
and material for the purpose of reopening the claim of 
entitlement to service connection for skin rash.  
Accordingly, the claim is not reopened.




ORDER

Entitlement to service connection for a respiratory 
disability is denied.

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.

The application to reopen the claim of entitlement to service 
connection for residuals of a left leg injury is denied.

The application to reopen the claim of entitlement to service 
connection for skin rash is denied.




_____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


